Title: To Thomas Jefferson from Marc Antoine Jullien, 30 March 1821
From: Jullien, Marc Antoine
To: Jefferson, Thomas


              Monsieur,
              
            J’ai reçu avec une vive satisfaction l’obligeante réponse que vous m’avez fait l’honneur de m’écrire de Monticello, en date du 26 décembre dernier.  je l’ai communiqué à mes honorables collègues, qui en ont pris lecture avec beaucoup d’intérêt, et qui se joignent à moi pour vous en remercier.  Votre suffrage est un encouragement et une récompense pour nos difficiles travaux, que nous continuons avec persévérance, au milieu de beaucoup d’obstacles.  j’ai aussi fait part de votre lettre à mon respectable compatriote et ami M. de la fayette, qui soutient dignement, dans notre chambre des députés, sa réputation d’intrépide défenseur des libertés publiques.  je profite, pour vous écrire, de l’occasion de M. Gallatin fils qui retourne aux Etats-unis et qui veut bien se charger de ma lettre.  j’ai l’honneur de vous adresser quelques exemplaires du troisième prospectus de notre Revue Encyclopédique pour la 3ème année de sa publication, et d’un coup d’œil général sur les deux premières années et sur les huit premiers volumes de ce Recueil, qui commence à étendre ses relations et à se consolider par le succès qu’il obtient sur les différents points du monde civilisé.  nous désirons beaucoup établir des relations régulières et suivies avec les Etats-unis d’Amérique, afin d’avoir l’occasion d’entretenir souvent nos lecteurs de tout ce qui caractérise le monde et les progrès de la civilisation et tous les travaux scientifiques, industriels, philosophiques, philologiques, historiques, archéologiques, politiques, littéraires & ca dans ces intéressantes contrées.  Mrs Gallatin, Barnet, Warden ont eu la complaisance d’écrire pour nous procurer un ou plusieurs bons correspondans parmi vos compatriotes.  mais leurs démarches ont été jusqu’ici infructueuses.  je n’ai pas même reçu la continuation d’un journal de sciences que M. le Docteur Sillieman avait bien voulu nous adresser, et en échange duquel je lui ai toujours fait envoyer régulièrement les livraisons qui ont paru chaque mois de notre Revue Encyclopédique.  j’ignore si elles lui sont parvenues.  je vous prie, Monsieur, de vouloir communiquer les exemplaires ci-joints de coup d’œil sur la Revue à ceux des membres de vos sociétés philosophiques et savantes que vous croirez disposés à correspondre avec nous et à s’intéresser à la propagation de notre Recueil.  l’état critique et précaire de la plupart des pays de l’Europe et l’enfantement laborieux des nations qui tendent à obtenir enfin des gouvernemens Constitutionnels et des garanties sociales et politiques empêchent qu’on donne une grande attention à un recueil plutôt scientifique et littéraire que politique; et les grands intérêts du moment, les dangers imminens qui menacent sur beaucoup de points différens les libertés publiques, la guerre déclarée entre les prétentions du pouvoir absolu et de l’oligarchie et les réclamations énergiques des hommes libres et indépendans, absorbent aujourd’hui toutes les pensées.  Nous avons la conviction de servir utilement la cause générale de l’humanité, sans entrer dans la carrière des discussions et des querelles politiques, et nous avons besoin d’être secondés par les hommes généreux et éclairés de tous les pays.  Nous plaçons avec confiance notre Revue Encyclopédique sous vos auspices, aux Etats-unis, où elle peut être annoncée et recommandée dans les principaux Recueils périodiques.j’attens des renseignements qu’on doit me procurer et m’adresser de Varsovie, pour terminer et publier, sinon une vie de Kosciuszko, du moins une seconde édition beaucoup plus complète de ma notice historique sur ce vénérable patriote.  j’y profiterai avec empressement des communications que vous avez bien voulu me faire à ce sujet.Agréez, je vous prie, Monsieur, l’hommage de ma Considération la plus distinguée.Jullien Editors’ Translation
              Sir
              
            I received with great pleasure the obliging reply you did me the honor of writing to me from Monticello, dated December 26th.  I have communicated it to my honorable colleagues, who read it with much interest, and who join me in thanking you for it.  Your approval is an encouragement and a reward for our difficult work, which we will continue to do with perseverance, amid many obstacles.  I have also communicated your letter to my respectable fellow citizen and friend Mr. de la fayette, who is upholding with dignity, in our house of deputies, his reputation as an intrepid defender of public liberties.  In writing to you, I am taking advantage of the opportunity given to me by Mr. Gallatin Junior, who is returning to the United States and who is willing to take care of my letter.  I have the honor of sending you a few copies of the third prospectus of our Encyclopedic Review for the 3rd year of its publication, and of a few copies of a general glance on the first two years and on the first eight volumes of this Compilation, which is beginning to increase its circulation and to become established through the success it is receiving on various parts of the civilized world.  we very much wish to establish regular and sustained communications with the United States of America, so that we have a chance of informing often our readers regarding everything that characterizes the world, the progress of civilization and all scientific, industrial, philosophical, philological, historical, archeological, political, literary &ca works in these interesting regions.  Mr. Gallatin, Mr. Barnet, Mr. Warden, have been kind enough to write in order to obtain for us one or several collaborators among your fellow citizens.  but their efforts have been fruitless so far.  I have not even received the subsequent issues of a scientific Journal that Doctor Sillieman had been good enough to send us, and in exchange for which I have always sent him regularly the monthly deliveries of our Encyclopedic Review which came out every month.  I ignore whether these copies have reached him.  Please, Sir, be kind enough to communicate the enclosed copies of a glance on the Review to the members of the Philosophical and Learned Societies, whom you believe would be disposed to correspond with us and to be interested in the propagation of our Review.  the critical and precarious state of most European countries, and the arduous birth of nations who tend to finally obtain Constitutional Governments and Social and political guaranties prevent that a great attention is being given to this compilation rather more Scientific and literary than political; and the principal interests of the time, the imminent dangers that threaten many different aspects of public liberties, the war declared between the pretensions of absolute power and the oligarchy, and the dynamic demands of free and independent men, today absorb all minds.  We are convinced that we are Serving usefully the general cause of humanity, without entering into the business of political discussions and quarrels, and we need the support of generous and enlightened men in all countries.  We put our Encyclopedic Review with confidence under your auspices in the United-States, where it can be announced and recommended in the main periodicals Compilations.I am waiting for information that is supposed to be obtained for me, and sent to me from Warsaw, to finish and to publish, if not Kosciusko’s life, at least a second edition, much more complete, of my historical note on this venerable patriot.  I will eagerly take advantage of the information you were kind enough to give me.Please accept, sir, the homage of my most distinguished ConsiderationJullien